IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45546

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 455
                                                 )
       Plaintiff-Respondent,                     )   Filed: May 16, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
AARON BLAINE MURRI,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven Hippler, District Judge.

       Order denying Rule 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Aaron Blaine Murri pled guilty to felony driving under the influence. Idaho Code §§ 18-
8004, 18-8005(9). The district court sentenced Murri to a unified sentence of twenty years with
five years determinate, to run consecutively to Murri’s sentence in a prior felony DUI case.
Murri filed an Idaho Criminal Rule 35 motion, which the district court denied. Murri appeals
asserting that the district court abused its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Murri’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Murri’s Rule
35 motion is affirmed.




                                              2